DETAILED ACTION
Claims 1-14 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the cited prior reference, Elahi, teaches a bus system with a separate peripheral interconnect which can be combined with the secure state for the peripherals taught by Berg and the technique for securing channel communications with tags taught by Naitou, claims 6-8 and 10-13 recite more specific features which are not considered an obvious combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elahi et al. (WO 2013/088121 A1) [hereinafter “Elahi”] in view of Berg (US Patent No. 8,719,925) [hereinafter “Berg”] in further view of Naitou (DE 102013101508 A1) [hereinafter “Naitou”].

As per claim 1, Elahi teaches an integrated-circuit device comprising: a bus system (Page 5, lines 22-33, peripherals connected to bus system); a processor, connected to the bus system (Page 5, lines 28-30, processor connected to bus system connected to peripherals); a plurality of peripherals, each connected to the bus system (Page 5, lines 22-24, peripherals connected to bus system); hardware filter logic; and a peripheral see Abstract); the peripheral interconnect system provides a set of one or more channels for signaling events between peripherals of the plurality of peripherals (Abstract and Page 5 lines 15-20, PPI has multiple channels for the peripherals to communicate).
Elahi does not explicitly teach at least one channel of the set of channels is a secure channel or is configurable to be a secure channel. Berg teaches at least one channel of the set of channels is a secure channel or is configurable to be a secure channel (Abstract and claim 1, securing connections between hardware component of systems via transaction tags on bus traffic and applying a security policy).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Elahi with the teachings of Berg, at least one channel of the set of channels is a secure channel or is configurable to be a secure channel, to dynamically tailor intersystem communications to varying security demands and concerns.
The combination of Elahi and Berg does not explicitly teach for each of the plurality of peripherals storing a respective value determining whether the peripheral is in a secure state; allowing an event signal from a peripheral that is in the secure state to be sent over a secure channel of the set of channels; and preventing an event signal from a peripheral that is not in the secure state from being sent over the secure channel. Naitou teaches for each of the plurality of peripherals storing a respective value determining whether the peripheral is in a secure state (Abstract, “authenticated state” for external devices); allowing an event signal from a peripheral that is in the 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Elahi and Berg with the teachings of Naitou, for each of the plurality of peripherals storing a respective value determining whether the peripheral is in a secure state; allowing an event signal from a peripheral that is in the secure state to be sent over a secure channel of the set of channels; and preventing an event signal from a peripheral that is not in the secure state from being sent over the secure channel, to properly enforce security concerns outlined in the implemented security policies of the system.

As per claim 2, the combination of Elahi, Berg and Naitou teaches the integrated-circuit device of claim 1, wherein the peripheral interconnect system is further configured to: allow a peripheral that is in the secure state to receive an event signal over a secure channel (Naitou; Abstract, external devices connected to bus must be in an “authenticated state” to allow data communication – data communications includes both sending and receiving) (“secure channel” taught by Berg); and prevent a peripheral that is not in the secure state from receiving an event signal over a secure channel (Naitou; Page 2 paragraph 7, otherwise data communications are prohibited – data 

As per claim 3, the combination of Villatel, Berg and Naitou teaches the integrated-circuit device of claim 1, wherein the bus system is configured to carry bus transactions and to carry security-state signals for distinguishing between secure bus transactions and non-secure bus transactions (Examiner Note: secure tags in Berg can equally be applied to communications over the bus and communications over channels on the interconnect) (Berg; Abstract, bus transactions include “tags” that when referenced with stored security policies – allowed and disallowed bus transactions can be determined), and wherein the hardware filter logic is connected to the bus system and is configured to allow or block bus transactions on the bus system, in dependence on at least i) the security state of each bus transaction (Berg; Abstract, “tag” represents security state of the transaction), and ii) whether the bus transaction addresses a peripheral that is in a secure state (Naitou; Abstract, “authenticated state” for external devices (Combination and motivation – the tags and the “authenticated state” can be used in combination to provide a comprehensive security scheme where transactions and devices are protected).

As per claim 4, the combination of Elahi, Berg and Naitou teaches the integrated-circuit device of claim 1, wherein each of the plurality of peripherals comprises one or more respective event outputs, or one or more respective task inputs (Elahi;  Page 2, lines 17-20, peripherals sending/receiving events and tasks), wherein each event output is 

As per claim 5, the combination of Elahi, Berg and Naitou teaches the integrated-circuit device of claim 4, wherein each peripheral having an event output comprises a multiplexer for connecting the event output to a selectable one of the channels (Elahi; Fig. 4, multiplexer connects the event output to of the channels0, wherein each peripheral having a task input comprises a demultiplexer for connecting a selectable one of the channels to the task input (Elahi; Fig. 4, demultiplexer connected to task inputs of peripherals), and wherein the peripheral interconnect provides a register interface for selecting said event-output channels and task-input channels (Elahi; Page 7, lines 1-4, looking up register address used to select line or port via multiplexer).


As per claim 9, the combination of Elahi, Berg and Naitou teaches the integrated-circuit device of claim 1, wherein the peripheral interconnect system comprises an interconnect controller peripheral (Elahi; Page 15, lines 1-4, PPI controller handles the controlling of the peripherals – since PPI is connected to bus so is the PPI controller see Page 5, lines 22-28), accessible over the bus system, wherein the interconnect controller peripheral provides a register interface for controlling the peripheral interconnect system (Elahi; Page 6, lines 5-15, interfacing with registers via addresses 

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elahi et al. (US PGPUB No. 2016/0267038), Rusten et al. (WO 2016/2013193 A1), Rusten (GB 2539455 A), Elahi et al. (GB 2497528 A) all describe programmable peripheral interconnect, i.e. interconnect with channels. Zhang et al. (CN 105825128 A), Villatel et al. (GB 2531844 A), Xu et al. (CN 105631364 A), Li et al. (CN 105683981 B) also disclose secure states for peripherals and channels. Murray et al. ("Microcomputer Peripherals", IEEE, doi: 10.1109/TIECI.1978.351539, pp. 303-322, Nov. 1978) describes earlier peripherals with intercommunication capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 20, 2022